Shepley, C. J., orally.
1. Nil debet is pleaded. There are diversities of rulings ■ among the States, in the matter of foreign judgments, and as to the forms of pleading in suits on judgments recovered in *270another State. Upon this point, it is, in this case, unnecessary to offer an opinion.
2. It is not sufficiently shown that the Court in Massachusetts had any jurisdiction of the defendant’s person or property.
3. Payment may be proved under a plea of nil debet.
A receipt, though not under seal, is at least prima facie evidence of payment. Judgment for the defendant.